Name: Council Regulation (ECSC, EEC, Euratom) No 3295/88 of 24 October 1988 correcting the weightings applicable in Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal and the United Kingdom of the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  economic analysis;  labour market
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/5 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3295/88 of 24 October 1988 correcting the weightings applicable in Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal and the United Kingdom of the remuneration and pensions of officials and other servants of the European Communities the number of officials employed there sufficient ; whereas for Berlin a similar situation has arisen ; whereas new weightings should therefore be fixed for Culham and Berlin with effect from 1 July 1987 ; Whereas in certain places of employment where the weightings are falling as compared with those in force when this Regulation will take effect for the first time, provision should be made for a phased application by set off against any increases to be made at a future date, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1986, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 2339/88 (2), and in particular Articles 64 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), and in particular the second subparagraph of Section II . 1.1 of the Annex thereto, Having regard to the proposal from the Commission, as amended by that institution, Whereas the Statistical Office of the European Communities has carried out a verification, in respect of 1985, of the weightings for all Member States in accordance with the method for adjusting the remune ­ ration of officials and other servants of the European Communities ; Whereas the findings of this verification have shown that the weightings that ought to be applied in a number of countries of employment diverge significantly from those in force ; Whereas Article 64 of the Staff Regulations provides for equivalence of purchasing power existing between the various places of employment ; Whereas the Regulations establishing, with effect from 1 January 1986, the weightings applicable to Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, the United Kingdom and Portugal need therefore to be amended ; Whereas, in addition, the Statistical Office of the European Communities has undertaken an investigation in other places of employment ; whereas it has appeared that for Culham, the difference in the cost of living in comparison to that of the capital city was significant and Denmark Germany Greece Spain France Ireland Italy (except Varese) Varese Netherlands United Kingdom Portugal 127.4 100,6 90,5 89,5 115,3 106,0 105,1 102,6 93,3 119.5 81,1 2. With effect from 16 May 1986, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Greece 101,4 3 . With effect from 1 July 1986, the weightings applicable to the remuneration of officials and other servants employed in the places listed below shall be as follows : 126.4 99.3 67,6 83,2 110,6 105.5 99.4 99,0 91,0 101,8 70,6 .Denmark Germany Greece Spain France Ireland Italy (except Varese) . Varese Netherlands United Kingdom Portugal (') OJ No L 56, 4. 3 . 1968 , p. 1 . 0 OJ No L 204, 29. 7. 1988 , p . 5. (3) OJ No L 386, 31 . 12 . 1981 , p . 6 . No L 293/6 Official Journal of the European Communities 27. 10 . 88 4. With effect from 16 November 1986, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Ireland 95,4 Italy (except Varese) 97,9 Varese 99,0 Netherlands 91,3 United Kingdom (except Culham) 92,4 Culham 88,5 Portugal 66,7 Greece 72,7 5 . With effect from 1 January 1987, the weightings applicable to the remuneration of officials and other servants employed in the places listed below shall be as follows : Varese Spain Portugal 102,1 85,6 74,3 6 . With effect from 16 May 1987, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Greece 80,6 8 . With effect from 16 November 1987, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Portugal 72,8 9 . With effect from 1 January 1988, the weightings applicable to the remuneration of officials and other servants employed in the places listed below shall be as follows : Greece 71,4 Varese 102,0 10 . The weightings applicable to pensions shall be determined in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 7. With effect from 1 July 1987, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Denmark Germany (except Berlin) Berlin Greece Spain France 127,2 99,5 109,2 67,7 79,9 109,1 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1988 . For the Council The President Th. PANGALOS /